 

 

Case 4:18-Cr-00632 Document 1 Filed in TXSD on 10/05/18 Page 1 of 3

AO 91 (Rev_ ll/ll) Criminal Complaint

UNITED STATES DISTRICT CoURT
form oct ~ 5 20in

Southern District of Texas

worn gained ef"'t'exes
lLEtl

 

 

 

 

 

David J. Erad|ey, C|erk of Court
United States of America ) -
“ ) Hl 8 96 'I Z#M
Luis A|berto Torres Zuniga _ § Case NO' _
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 4, 2018 in the county of HarriS in the
Southern District of Texas , the defendant(s) violated:
Coa'e Section Oj]‘”ense Description
18 U.S.C. 1544 The defendant, a citizen of Chi|e, attempted to enter the United States
through the Bush intercontinental Airport Port of Entry by use of another's
passport

This criminal complaint is based on these facts:

See attached affidavit

d Continued on the attached sheet.

6'/C0mplainant ’s signature

CBP Enforcement Officer Fernando Guajardo

 

Printed name and title

Sworn to before me and signed in my presence.

Dae- (L@wr§,aJ/Y AZf/\M@

Judge’s signature . (

City and State; Houston, Texas Magistrate Judge Christina A. Bryan

Printed name and title

 

 

Case 4:18-cr-00632 Document 1 Filed in TXSD on 10/05/18 Page 2 of 3

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Femando Guajardo, being duly sworn, depose and state as follows:

l.

I am an Enforcement Officer with Customs and Border Protection. I am currently assigned to
the George Bush Intercontinental Airport in Houston, Texas and have been an officer for over
twelve years. My duties include conducting investigations of alleged violations of criminal
laws pertaining to human trafficking, smuggling controlled substances, other contraband
and/ or fraudulent documents

This affidavit is submitted in support of a complaint charging Luis Alberto Torres Zuniga
with Misuse of a Passport, in violation of Title 18 United States Code, Section 1544.

The facts and information contained in this affidavit are based upon my personal knowledge,
the investigation and observations of other officers and agents involved in the investigation
All observations referenced below that were not personally made by me were related to me
by the persons who made such observations This affidavit contains information necessary to
support probable cause for this application lt is not intended to include each and every fact
and matter observed by me or known to the government The facts and circumstances of the
offense and subsequent identification of the defendant or defendants are listed below.

On September 4, 2018, an individual whose true name was Luis Alberto Torres Zuniga,
falsely identified himself as Mauricio Alexis Torres Zuniga, by use of a passport in the latter
name, and applied for admission into the United States at the George Bush Intercontinental
Airport, Houston, Texas, following his arrival from Rio De Janeiro, Brazil, on United
Airlines flight 128. As proof of identity, the individual presented a Republica de Chile
passport bearing the number XXXXXXX86, and purporting his date of birth to be June 23,
1985 , with place of birth listed as Estacion Central, Chile. Based on the identification in the
passport that he presented, Luis Alberto Torres Zuniga was initially admitted to the United
States, using the name Mauricio Alexis Torres Zuniga, under the Visa Waiver Program as a
visitor for pleasure He was referred for a baggage secondary examination due to being
hesitant to answer questions about his travel. During the individual’s secondary examination,
CBP Officer Echeverri noticed several discrepancies about his reason for travel to the United
States and determined that he appeared to possibly be inadmissible to the United States as an
intended immigrant At approximately 0800 hours, CBP Officer Echeverri was preparing to
escort the individual to passport control secondary for processing, when he absconded from
the Federal Inspection Station, running west from Terminal E. CBP Officer Echeverri
pursued the individual on foot but was unsuccessful in apprehending him.

CBP Officers made every attempt to locate the individual, whose true name was later
determined to be Luis Alberto Torres Zuniga; and at approximately 1240 hours he was
located and arrested at the Greyhound Bus Station located at 2121 S. Main St Houston,
Texas, 77002. The undersigned asked Luis Alberto Torres Zuniga why he had fled the
airport, to which he replied, “I was scared.”

Case 4:18-cr-00632 Document 1 Filed in TXSD on 10/05/18 Page 3 of 3

6. Luis Alberto Torres Zuniga was transported back to the Federal Inspection Station located at
the George Bush Intercontinental Airport in Houston, Texas.

7. Once back at the George Bush Intercontinental Airport at Houston, Texas, Luis Alberto
Torres Zuniga Was interviewed for admissibility purposes and his travel documents were
reexamined. lt Was determined that Luis Alberto Torres Zuniga was an impostor to the
passport he had presented. Luis Alberto Torres Zuniga refused to answer any questions
regarding his identity.

 

8. Utilizing Facial Recognition Technology it was determined that Luis Alberto Torres Zuniga
Was not a match to the biometric data contained in the e-chip of the Republica de Chile
passport No XXXXXXX86.

 

9. A search of Luis Alberto Torres Zuniga’s electronic smart phone revealed a social media
account which corresponded with his true name of Luis Alberto Torres Zuniga and a date of
birth oprril l6, 1983.

10. At approximately 171 l hours, Luis Alberto Torres Zuni ga was read his Miranda Warnings in
the Spanish and English languages, which he refused to sign.

ll. On September 5, 2018, Homeland Security Investigations notified Customs and Border
Protection that Chilean authorities had examined the fingerprints taken from Luis Alberto
Torres Zuniga and confirmed that is true identity is in fact Luis Alberto Torres Zuniga and
that he has a brother named, Mauricio Alexis Torres Zuniga with a date of birth of June 23,
1985.

12. Based on the foregoing, I believe there is probable cause to conclude that on September 4,

2018, Luis Alberto Torres Zuniga, did violate Title 18 United States Code, Section 1544,

Misuse of Passport, in that he willingly and knowingly used a passport issued or designed for

the use of another, that is, his brother, Mauricio Alexis Torres Zuniga.
'_\‘,>` \l`u’)\¢'

\\\v\;"

 

Fernanc{o`?}uaj ardo
CBP Enforcement Officer
U.S. Customs Border Protection

Sworn and subscribed before me this‘ § day of October, 2018, and I find probable cause.

Christina A Bryan,
U.S. Magistrate Judge

 

